


EXHIBIT 10.140
Summary of Annual Corporate Performance Bonus Plan for Executives
(as of February 2015)


Performance Goals and Targets


The annual bonus plan performance goals are individually weighted as set forth
below. If all goals are achieved, executives will receive 200% of their target
bonus amount. The annual bonus plan consists of three primary measurement
categories relating to Company operations: Safety & Compliance, System
Performance, and Financial. Each goal operates independently, such that payout
will occur with respect to those goals for which the related numerical targets
have been achieved even though the numerical targets relating to one or more
other goals may not be achieved. There is no payout on any goal for which the
related numerical target is not achieved. The goals, numerical targets relating
to each goal, and a description of any adjustments to be made in determining
whether the goal has been achieved, are established annually upon approval by
the Compensation Committee. Goals and payout weighting approved for 2015 are as
follows:




 
 
 
 
Category
Goal
Weight
Safety & Compliance
10% weight/20% Maximum Potential Payout
Safety as measured by lost time
2.5%-5%
 
Safety as measured by recordable incidents
5%
 
Infrastructure protection as measured by cyber security performance
5%
 
Infrastructure protection as measured by physical security performance
5%
System Performance
30% Weight/60% Maximum Potential Payout
ITCTransmission outage frequency
5%
 
METC outage frequency
5%
 
ITC Midwest outage frequency
5%
 
ITC Midwest outage restoration
5%
 
ITCTransmission Field Operation and Maintenance Plan
5%
 
METC Field Operation and Maintenance Plan
5%
 
ITC Midwest Field Operation and Maintenance Plan
5%
 
ITCTransmission, METC, ITC Midwest, and ITC Great Plains Capital Project Plan on
a Combined Basis
15%-25%
Financial
60% Weight/120% Maximum Potential Payout
Non-field Operation and Maintenance Expense
10%
 
Net Income (1)
5%-10%
 
Total Shareholder Return (TSR)  (2)  
20%-100%
 
Total
200%



(1)
Net Income is defined as net income at ITC Holdings Corp.’s four operating
subsidiaries, which are International Transmission Company, Michigan Electric
Transmission Company, LLC, ITC Midwest LLC and ITC Great Plains, LLC; excluding
certain items, including, without limitation, changes in accounting standards or
tax laws, potential impacts associated with the MISO ROE complaint or potential
asset impairments associated with certain assets and the effects of any changes
in tax depreciation elections.













--------------------------------------------------------------------------------






(2)
TSR is compared to the Dow Jones Utility Average Index companies. TSR must be
positive for the year and must exceed the 50 th percentile of the Dow Jones
Utility Average Companies before there will be any payout for meeting this goal,
as illustrated below:





Total Return to Shareholders Relative to Each of the Dow Jones Utility Average
Companies
Performance Factor
1st to 50th percentile
1.0
51st to 60th percentile
1.2
61st to 70th percentile
1.4
71st to 80th percentile
1.6
81st to 90th percentile
1.8
91st to 100th percentile
2.0



Total return to shareholders for the calendar year shall be computed as follows:


A: Calculate the average of the closing prices 30 business days leading up to
and including December 31, 2014
B: Calculate the average of the closing prices 30 business days leading up to
and including December 31, 2015
C: Calculate total dividends paid per share during the calendar year
Total Return to Shareholders: (B - A + C)/A








Calculation of Bonus Award


Bonuses are based on target bonus amounts, which for each executive is a
percentage of his or her base salary, as determined from time to time by the
Compensation Committee. The amount of the bonus for each executive for any
calendar year is determined in accordance with the following formula:


Base Salary x
Target Bonus (% of base salary) x
% Achievement of Corporate Goals
= Annual Bonus Amount


Timing of Payment of Bonus Award


In order to comply with Section 409A of the Internal Revenue Code, all amounts
paid pursuant to the bonus program described in this Summary shall be paid out
in cash within two and half months after the end of the calendar year.












